The use of prior conviction is for impeachment, and should be and is based upon the idea that the convicted party is or may be corrupt. This must depend upon, to some extent, the subsequent conduct and life of the party. Nothing shown to the contrary the witness would he presumed credible. Unless something shows to the contrary this presumption should not be overturned by a previous conviction of any remote date. This remoteness would depend somewhat upon subsequent conduct. Usually I would be disposed to agree with Judge Harper as to number of years, but I am not prepared to lay down an iron bound rule as to date. I think questions *Page 64 
presented in the bills of exception are sufficiently set forth to require consideration.
[Rehearing denied June 18, 1913. — Reporter.]